Citation Nr: 1416863	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  09-36 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from May 1973 to June 1976, with a period of prior inactive service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The November 2007 rating decision did not reopen the Veteran's claim for service connection for hepatitis C.  The rating decision also did not reopen the Veteran's claims for service connection for neck and back disabilities, and these issues were initially part of this appeal.  However, in a May 2009 rating decision, the RO reopened and granted his claims for neck and back disabilities, and these issues are no longer before the Board. 

The Veteran testified at a hearing in April 2011 before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the claims file.  After the hearing, he reported that he had received additional VA treatment.  With the advice of his representative, he agreed to have VA obtain these records and waived his right to have them initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2013).

In December 2011, the Board in part denied the Veteran's service connection claim for hepatitis C.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's December 2011 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the April 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision of the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  The prior decision on the merits of the hepatitis claim was vacated in April 2014 and this decision satisfies the request to issue a new decision.  Subsequent evidence added to the claims file is not material to the instant claim.
 

FINDINGS OF FACT

1.  The opinion of the April 2009 VA examiner is competent medical evidence. 

2.  The medical evidence of record shows that the Veteran's currently diagnosed chronic hepatitis C was caused by his willful misconduct. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for hepatitis C are not met. 38 U.S.C.A. §§ 105, 1110, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§3.1(m), 3.102, 3.159, 3.301(d), 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7  (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in August 2007.  This letter advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence. The letter also provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473. 

The duty to assist provisions of the VCAA has been met.  The claims file contains service treatment records ("STRs"), reports of post-service medical treatment, and reports of a VA examination in April 2009, and a hearing transcript. 

The April 2009 VA examination was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and discussion of appropriate diagnostic tests.  The examiner also provided a rationale for the opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge ("VLJ") who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, the April 2011 Board hearing was in compliance with the provisions of Bryant.   Neither the Veteran nor his representative has asserted that the hearing officer failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the hearing.  In addition, the Veteran's statements and submissions during the course of the appeal, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claim because the submissions and statements addressed whether the Veteran's hepatitis C began in service or is otherwise related to service.  During the hearing, the undersigned suggested the submission of evidence that would assist the Veteran in substantiating his claim.  Specifically, it was suggested that additional VA treatment records be obtained, which was accomplished.  As such, the Board finds that the undersigned VLJ complied with the duties set forth in Bryant and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76 (2013).


Pertinent laws and Regulations for Service Connection Claims

The Veteran contends that his diagnosed hepatitis C is the result of treatment for venereal disease in 1975.  Alternatively, he contends that hepatitis A was contracted from eating unsanitary food at Fort Ord, and that he was subsequently diagnosed with hepatitis B and C.  Because there is no competent medical evidence linking the claimed disability to any incident of military service outside of the Veteran's willful misconduct, the claim will be denied. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. 
§§  1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167   
(Fed. Cir. 2004). 

The Veteran's currently diagnosed hepatitis C is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b)  for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable with respect to that claim.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Hepatitis C

The Veterans Benefits Administration (VBA) has issued Fast Letter 04-13 (June 29, 2004) which noted that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous ("IV") drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  In Fast Letter 04-13 it was further indicated that "occupational exposure to HCV [hepatitis C virus] may occur in the health care setting through accidental needle sticks.  A veteran may have been exposed to HCV during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran."  The Veteran's Form DD 214 (Report of Separation from Service) indicates a primary specialty of "administration specialist" and a related civilian occupation of "clerk-typist, general."  The record does not show that the Veteran was a medical worker or a corpsman, or that he participated in combat. 

The Fast Letter indicated that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and IV drug use, and provided further that despite the lack of scientific evidence as to HCV transmission by air gun vaccine injectors, this was at least biologically plausible. 

Generally, VA law and regulations preclude granting service connection for a disability that originated due to substance abuse, as this is deemed to constitute willful misconduct on the part of the claimant.  See 38 U.S.C.A. § 105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(m), 3.301(d) (2013).  See also VAOPGCPREC 7-99, 64 Fed. Reg. 52,375(June 9, 1999). 

There is a limited exception to this doctrine when there is "clear medical evidence" establishing that a claimed condition involving alcohol or drug abuse was acquired secondary to a service-connected disability, itself not due to willful misconduct. Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  The Veteran has not asserted that he used IV drugs as the result of a service connected disability, and therefore the exception does not apply in this case. 

As indicated above, the Veteran is currently diagnosed with chronic hepatitis C, which satisfies the first element of a service connection claim.  Hickson, 12 Vet. App. at 253. 

At his April 2011 hearing, the Veteran testified that he was hospitalized at Fort Ord, where he was diagnosed with hepatitis A.  However, he also alleged that he contracted hepatitis B and C during this period of hospitalization.  He stated that during his hospitalization at Fort Ord, his ankles were swollen and he was informed it was due to a venereal disease.  He was treated with penicillin, and he testified that he had an allergic reaction to it, and that he gave blood.  He stated that he was treated for hepatitis A in service.  He conceded that he used IV drugs.  He stated that he did not have a separation examination, and there is not one present in his STRs. 

The Veteran's STRs show that in March 1975, he was treated for left ankle pain at Fort Ord.  He received IV penicillin for three days.  He was diagnosed with gonococcal arthritis.  It was not noted that he donated blood.  He received additional treatment at Fort Ord in August 1975, when he was treated for gonorrheal urethritis. He was not diagnosed with hepatitis during either hospitalization.  His STRs are entirely negative for a diagnosis of or treatment for hepatitis or any other liver problem. 

In May 2007, a VA health care provider noted that "[b]ased on PMH and risks HCV, suspect patient has had HCV [for more than] 30 years."  Thirty years prior to 2007 is 1977, and thus the health care provider indicated that the Veteran could have had hepatitis in service, because he separated from service in June 1976.  In August 2010, a VA infectious diseases specialist stated that the Veteran's progression of liver disease was "quite slow given when he thinks he acquired the disease." 

The Veteran has consistently reported that he used IV heroin for approximately three years.  Although he has not consistently provided the age at which his drug use began, each estimated start date is during his period of service.  In August 2010, he reported using it beginning at age 18, which was while he was in the military.   
At his April 2009 VA examination, he stated that he used IV drugs from ages 21 to 22 - i.e., he could have started using drugs during the last month of his active service, as he turned 21 in May 1976.  In May 2007, he reported using drugs at age 18 or 20, which falls during his military service.  In May 2004, he stated that his last use of IV heroin was 30 years previously, which falls during his period of active service. 

The Veteran's reports of his IV drug use are considered credible, and it is established that he began using IV heroin while in the military.  Thus, the second element of a service connection claim, that of an in-service incurrence of a disease or injury, is satisfied.  Hickson, 12 Vet. App. at 253.  Regardless, because IV drug use is considered to be willful misconduct, it cannot be the basis for a grant of service connection.  38 C.F.R. § 3.1(m). 

The evidence of record shows that the Veteran's hepatitis C was due to his IV drug use rather than his treatment at Fort Ord.  In April 2009, the Veteran underwent a VA examination.  He reported being exposed to blood in service, but denied receiving a transfusion.  He reported using IV drugs while he was 21 and 22 years old, but denied using intranasal cocaine.  He had no tattoos or body piercings. He reported engaging in unprotected sexual intercourse, but did not have multiple partners.  The examiner concluded that the Veteran's hepatitis C was caused by IV drug use, and that it was less likely that it was caused by his treatment while hospitalized at Fort Org because there was no documented blood exposure and that "the majority of the Hepatitis C cases are related to IV drug use...[.]"  The examiner's opinion and rationale provide probative evidence against the Veteran's claim, as they support the conclusion that the claimed disability is due to his willful misconduct. 

The Veteran has asserted two theories regarding the onset of his hepatitis C.  First, in his August 2008 Notice of Disagreement and an earlier statement from June 2001, he stated he ate contaminated food at Fort Ord, which caused hepatitis C. Second, he asserted at his April 2011 hearing that he contracted hepatitis C while being treated for an ankle problem at Ford Ord.  He is competent to discuss observable symptoms, but he has not done so in this case.  Layno, 6 Vet. App. at 465.  Instead, he has attempted to provide evidence regarding the etiology of his hepatitis C.  As a layperson, he is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998). Therefore, his assertions are not competent evidence.  Further, his assertion regarding treatment at Fort Ord in 1975 was investigated by a competent medical examination in April 2009 and found not supportable.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). 

Although a nexus has been made between the claimed disability and the Veteran's in-service IV drug use, service connection must be denied because compensation may not be paid for diseases or disabilities that are due to willful misconduct.  38 C.F.R. § 3.1(m).  The record does not establish a nexus between the Veteran's hepatitis C and any other event, injury, or disease in service, including his treatment at Fort Ord in 1975.  Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not 




						(CONTINUED ON THE NEXT PAGE)
applicable, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


